Citation Nr: 0020875	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  96-28 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


REMAND

The veteran served on active duty from September 1974 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) following a March 1996 decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's application 
to reopen a claim of service connection for PTSD.  In May 
1998, the Board reopened the veteran's claim and remanded it 
for further evidentiary development.

Initially, the Board notes that the evidentiary development 
requested by the Board in May 1998 included obtaining the 
deck logs for the USS Midway.  (While the evidence of record 
at that time included both a diagnosis of PTSD and a medical 
opinion relating the veteran's PTSD to the sequelae of his 
service experiences in the Navy, it appeared that the medical 
nexus opinion was based only upon the veteran's 
uncorroborated account of what he experienced in service.  
See November 1995 VA examination.  The May 1998 remand was 
needed to obtain "credible supporting evidence that the 
claimed inservice stressor[s] actually occurred."  See 
38 C.F.R. § 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 128 
(1997).)  However, the USS Midway's deck logs were not 
obtained by the RO.

The Board recognizes that the RO, in July 1999, talked via 
telephone with the U.S. Naval Historical Center and was told 
that it would cost thirty cents a page to obtain photocopies 
of the deck logs for the USS Midway.  In September 1999, the 
RO contacted the veteran via mail and notified him that VA 
did not pay for obtaining supporting evidence.  See 38 C.F.R. 
§ 3.159(b) (1999); see also VAOPGCPREC 07-95 (Mar. 6, 1995).  
Therefore, the RO notified the veteran that, if he wished to 
obtain the USS Midway deck logs, he would have to pay the 
photocopying cost charged by the U.S. Naval Historical 
Center.  In October 1999, the veteran notified the RO that he 
could not afford to pay for photocopying of the USS Midway 
deck logs, and asked if there was any way to avoid the 
charge.  In December 1999, the RO re-adjudicated and denied 
the veteran's claim of service connection for PTSD.  
Thereafter, a letter was received from the veteran wherein he 
indicated that he was saving money to obtain the necessary 
records.

Despite the events described above, it is the Board's 
understanding that it has been a longstanding policy of the 
Deck Log Section of the U.S. Naval Historical Center to 
charge for photocopies of deck logs only when the request 
asks for ninety (90) days of more of deck logs.  In such an 
instance, the requesting party is charged a photocopying fee 
of 30 cents a page.  Accordingly, the Board finds that 
additional action should be undertaken to obtain records 
within a time frame such that the ends of the Board's May 
1998 remand may be met.  After obtaining from the veteran a 
more specific time-frame in which it was most likely that the 
events in question occurred (see November 1995 VA examination 
report in which the veteran reported two traumatic events 
while in service--seeing a helicopter crash on its way back 
from a mission and seeing a buddy drown), a second request 
for the USS Midway's deck logs should be made.  Cohen, supra.  

Similarly, the Board notes that the claim was remanded in May 
1998, in part, to afford the veteran a VA psychiatric 
examination and to obtain any evidence of additional 
treatment for PTSD.  Conducting an examination and obtaining 
the treatment records was necessary because the medical 
evidence of record contained several conflicting diagnoses 
(PTSD, depression, substance abuse, and mixed personality 
disorder).  However, the veteran was not afforded a VA 
examination and, while the veteran in August 1999 notified 
the RO that he had been under treatment for PTSD at the West 
Haven VA medical center (VAMC), these treatment records were 
not obtained by the RO.

Accordingly, the veteran's claim of service connection for 
PTSD must be remanded.  See Stegall v. West, 11 Vet. App. 268 
(1998) (another remand is necessary when directives contained 
in the Board's remand are not followed).  Indeed, the Board 
itself errs when it fails to ensure compliance with the 
original directives.  Id.

The case is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
also should obtain and associate with the 
record all PTSD treatment records on file 
with the West Haven VAMC.  38 C.F.R. 
§ 3.159 (1999).

2.  The RO should contact the Archives 
Technician for the Deck Log Section of 
the U.S. Naval Historical Center and 
confirm that a fee is not charged for the 
photocopying of deck logs if the request 
is for a period of less than 90 days.  A 
copy of the fee policy and authority 
therefor should be sought in writing and 
associated with the claims file.  A copy 
of any correspondence from the U.S. Naval 
Historical Center relating to this policy 
should also be provided to the veteran.  

3.  The RO should again contact the 
veteran, explain the U.S. Naval 
Historical Center's policy and, if 
certain records are obtainable free of 
charge, ask the veteran for a more 
specific time-frame in which it was most 
likely that the stressor events (seeing a 
helicopter crash on its way back from a 
mission and seeing a buddy drown) 
occurred.

4.  Thereafter, the RO should request 
copies of the deck logs of the USS 
Midway for the specific periods 
identified by the veteran.  The U.S. 
Naval Historical Center should be asked 
to say whether any additional 
information is required of the veteran 
to locate the records requested.  See 
Suozzi, supra.  Any additional 
development suggested should be 
undertaken.  All information obtained 
should be incorporated in the claims 
file.  The veteran should be given an 
opportunity to obtain from this source 
records beyond those sought by the RO.

5.  Thereafter, whether any additional 
stressor information is obtained or not, 
the RO should arrange for the veteran to 
be examined by a psychiatrist to 
determine if he currently has PTSD due 
to in-service stressor(s).  All 
indicated tests and studies, including 
psychological testing, should be 
performed.  The claims folder should be 
made available to and be reviewed by the 
examining physician prior to the 
examination so that the veteran's 
psychiatric history may be reviewed, as 
well as any report corroborating the 
veteran's experiences.  If the diagnosis 
of PTSD is deemed appropriate, the 
examiner should comment on the link 
between current symptomatology and one 
or more of the in-service stressors, 
including a September 1977 Marine jet 
crash verified in November 1996 by the 
U.S. Army and Joint U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), as well as the sufficiency 
of the stressor to establish the 
diagnosis of PTSD under DSM III, DSM 
III-R, or DSM IV.  The examination 
report should include complete rationale 
for all opinions expressed and should 
explain any differences with the 
November 1995 examination report.

6.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim of service 
connection for PTSD.  If action taken 
remains adverse to the veteran, both he 
and his representative should be 
furnished a supplemental statement of the 
case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this issue.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


